DETAILED ACTION
The instant application having Application No. 16/932,296 filed on 07/17/2020 is presented for examination by the examiner.

Status of Claims
Claims 1 and 11 are amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.

Response to Arguments
Applicant's arguments, see Remarks, filed on 08/15/2022, with respect to the rejection(s) of claims 1-20 have been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (Pub # US 2015/0358111 A1 hereinafter Patel) in view of Patel et al. (Pub # US 2017/0019886 A1 hereinafter Patel).
Regarding claim 1, Marinier teaches “a method for determining information, comprising: determining, by a first terminal, that a number of first reference signals is N,” as [(Para. 0190), A device with sub-RB allocation of a subset of subcarriers may be configured to estimate the channel on DM-RS located within the subcarriers of the sub-RB allocation. This may enable or allow up to three devices to receive sub-RB PDSCH for up to 8 ports each … (Para. 0103), nSCID used for the generation of the DM-RS sequence may be mapped to a value of N (Note: “nSCID” is interpreted as N reference signals)] “wherein N is a positive integer;” [(Para. 0103), nSCID used for the generation of the DM-RS sequence may be mapped to a value of N] “and to receive the N first reference signals via N channels respectively” as [(Para. 0103), In an example (e.g., for the mapping parameter of the downlink assignment to preconfigured values of N), nSCID used for the generation of the DM-RS sequence may be mapped to a value of N (Note: “a value of N” is interpreted as the N channels)] ….  (Para. 0102), The order of mapping of the subcarriers may be defined, for example, using one or more of the following. For example (e.g., to define the order of the mapping), subcarriers that may be filled consecutively may be separated by N or more subcarriers where N may be the number of codeblocks. Alternatively or additionally, the value of N may be obtained by at least one of the following: a PCI of the cell from which the PDSCH may be transmitted; a RNTI of a device; semi-static configuration provided by higher layer signaling such as RRC signaling; an indication in the downlink assignment (e.g., the value of N may be explicitly indicated in a DCI assigning resources for PDSCH); a mapping of a parameter of the downlink assignment to pre-configured values of N; and/or the like.].
However, Marinier does not specifically disclose sending, by the first terminal, a control channel and the N first reference signals to a second terminal, wherein the control channel is a Physical Sidelink Control Channel (PSCCH) and indicates the number of the first reference signals, and wherein the control channel is used for the second terminal to determine that the number of the first reference signals is N.
In an analogous art, Patel teaches “sending, by the first terminal, a control channel and the N first reference signals to a second terminal,” [(Para. 0074), UE 115-a may begin the uPSCCH or uPSSCH transmission at the start of the next data resource allocation. … For example, UE 115-b receiving within the D2D resource pool may perform a blind decode to determine whether a uPSCCH has been transmitted. On successful reception of the data, UE 115-b may extract uPSSCH based on the parameters included in the uPSCCH control information] “wherein the control channel is a Physical Sidelink Control Channel (PSCCH) and indicates the number of the first reference signals,” [(Para. 0045), transmission of the primary sidelink control channel (PSCCH) SCI format grant information by a transmitting UE to a receiving UE, and transmission of the PSSCH data by a transmitting UE to a receiving UE.... (Para. 0046), This may include conveying information for a transmitting UE to send low latency PSCCH (uPSCCH) control and low latency PSSCH (uPSSCH) data. In some cases, uPSCCH control data may be integrated or multiplexed with uPSSCH data, which may be similar to integrating uPDCCH with uPDSCH. Additionally, reference signal (e.g., demodulation reference signal (DMRS) usage and number of retransmissions, including mapping to a set of known patterns of data and DMRS symbols, may be indicated with uPSCCH] “and wherein the control channel is used for the second terminal to determine that the number of the first reference signals is N” [(Para. 0074), For example, UE 115-b receiving within the D2D resource pool may perform a blind decode to determine whether a uPSCCH has been transmitted. On successful reception of the data, UE 115-b may extract uPSSCH based on the parameters included in the uPSCCH control information… (Para. 0063), The transmitting UE 115 may send a sidelink control message indicating the transmission pattern to the receiving UE 115 and may then send the sequence of data and reference signals based on the pattern. The receiving UE 115 may identify the pattern based on the received indicator and decode the sequence of data and reference signals based on the pattern.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Marinier with the modified system of Patel for modifying transmissions that support the D2D communication link so that they are efficiently handled within the low latency framework. This may include modifying payloads, handling demodulation reference signal (DMRS) transmission, and consolidating control and data transmission to reduce overall latency [Patel: Para. 0045].
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Patel, and further in view of Shan et al. (Pub # US 2015/0092729 A1 hereinafter Shan).
Regarding claim 2, the combination of Marinier and Patel does not specifically disclose wherein the method further comprises: determining, by the first terminal, first scrambling sequence corresponding to a value of the N based on a first mapping relationship; and performing, by the first terminal, scrambling operation on the control channel by using the first scrambling sequence; wherein the first scrambling sequence corresponding to the control channel is used for determining that the number of the first reference signals is N.
In an analogous art, Shan teaches “wherein the method further comprises: determining, by the first terminal, first scrambling sequence corresponding to a value of the N based on a first mapping relationship;” as [(Para. 0081), There is another parameter of DMRS for the UE to acquire, which is referred as SCrambling ID (SCID). The SCID, being either 0 or 1, defines the sequence of DMRSs to be applied] “and performing, by the first terminal, scrambling operation on the control channel by using the first scrambling sequence;” [(Para. 0081), For example, the system can define SCID=0 for all ePDCCHs.] “wherein the first scrambling sequence corresponding to the control channel is used for determining that the number of the first reference signals is N” [(Para. 0081), There is another parameter of DMRS for the UE to acquire, which is referred as SCrambling ID (SCID).].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Marinier and Patel with the modified system of Shan for an effective mapping between DeModulation Reference Signals (DMRS) and control channels [Shan: Para. 0003].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Claims 3-6, 8, 9, 13-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Patel, and further in view of Lee et al. (EP 3352404 B1 hereinafter Lee).
Regarding claim 3, the combination of Marinier and Patel does not specifically disclose wherein the method further comprises: determining, by the first terminal, first codec information corresponding to a value of the N based on a third mapping relationship; and performing. by the first terminal, encoding operation on the control channel by using the first codec information; wherein the first codec information corresponding to the control channel is used for determining that the number of the first reference signals is N.
In an analogous art, Lee teaches “wherein the method further comprises: determining, by the first terminal, first codec information corresponding to a value of the N based on a third mapping relationship;” as [(Para. 0015), FIG. 15a illustrates DMRS mapping in the case of a normal cyclic prefix (CP)… (Para. 0015), FIG. 15b illustrates DMRS mapping in the case of an extended cyclic prefix (CP).] “and performing. by the first terminal, encoding operation on the control channel by using the first codec information;” [(Para. 0114), a DMRS base sequence, cyclic shift (CS), and orthogonal cover code (OCC)] “wherein the first codec information corresponding to the control channel is used for determining that the number of the first reference signals is N” [(Para. 0132), Thus, the V2X communication may use a plurality of DMRS sequences. In this case, a DMRS of scheduling assignment (SA) may be determined based on a combination of at least some of a base sequence, cyclic shift (CS), and/or orthogonal cover code (OCC) of the DMRS sequence.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Marinier and Patel with the modified system of Lee for ensuring stable communication in various types of communication including V2X communication [Lee: Para. 0005].
Regarding claim 4, the combination of Marinier, Patel and Lee, specifically Lee teaches “wherein the first codec information comprises at least one of: a demodulation reference signal (DMRS) sequence, a cyclic shift, an orthogonal cover code (OCC) sequence, or a root sequence” as [(Para. 0114), a DMRS base sequence, cyclic shift (CS), and orthogonal cover code (OCC)].
Regarding claim 5, the combination of Marinier, Patel and Lee, specifically Lee teaches “wherein the control channel comprises first indication information, and the first indication information is used for determining that the number of the first reference signals is N” as [(Para. 0134), when the number of DMRS sequences of the scheduling assignment is "y", numbering may be performed on y DMRS sequences. For example, the numbering of the y DMRS sequences may be performed using a bitmap. Further, some or all of the numbered y sequences may be used to determine the DMRS sequence for the data.].
Regarding claim 6, the combination of Marinier, Patel and Lee, specifically Lee teaches “wherein determining, by the first terminal, that the number of first reference signals is N, comprises: determining, by the first terminal, that the number of the first reference signals is N according to preconfigured information or information configured by a network” as [(Para. 0031), The terminal device determines a first reference signal (RS) sequence corresponding to a first time interval, where the first RS sequence is one of N RS sequences, N is a positive integer, and the N RS sequences are generated based on at least two root sequences…. (Para. 0034), Optionally, in an embodiment, the terminal device may directly receive the N RS sequences sent by the base station].
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 9, the combination of Marinier, Patel and Lee, specifically Lee teaches “wherein transmission resources of the control channel of the first terminal and the first reference signals are in time-division” as [(Para. 0022),The following technology may be used for various wireless access systems such as CDMA (code division multiple access), FDMA (frequency division multiple access), TDMA (time division multiple access), OFDMA (orthogonal frequency division multiple access), and SC-FDMA (single carrier frequency division multiple access).].
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Claims 7, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Patel, further in view Shan, and further in view of Lee.
Regarding claim 7, the combination of Marinier, Patel and Shan does not specifically disclose wherein determining, by the first terminal, that the number of first reference signals is N, comprises: determining, by the first terminal, that the number of the first reference signals is N according to preconfigured information or information configured by a network.
In an analogous art, Lee teaches “wherein determining, by the first terminal, that the number of first reference signals is N, comprises: determining, by the first terminal, that the number of the first reference signals is N according to preconfigured information or information configured by a network” as [(Para. 0031), The terminal device determines a first reference signal (RS) sequence corresponding to a first time interval, where the first RS sequence is one of N RS sequences, N is a positive integer, and the N RS sequences are generated based on at least two root sequences…. (Para. 0034), Optionally, in an embodiment, the terminal device may directly receive the N RS sequences sent by the base station].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Marinier, Patel and Shan with the modified system of Lee for ensuring stable communication in various types of communication including V2X communication [Lee: Para. 0005].
Regarding claim 10, the combination of Marinier, Patel, Shan and Lee, specifically Lee teaches “wherein transmission resources of the control channel of the first terminal and the first reference signals are in time-division” as [(Para. 0022),The following technology may be used for various wireless access systems such as CDMA (code division multiple access), FDMA (frequency division multiple access), TDMA (time division multiple access), OFDMA (orthogonal frequency division multiple access), and SC-FDMA (single carrier frequency division multiple access).].
Regarding claim 17, the combination of Marinier, Patel, Shan, specifically Lee teaches “wherein determining that the number of first reference signals is N, comprises: determining that the number of the first reference signals is N according to preconfigured information or information configured by a network” as [(Para. 0031), The terminal device determines a first reference signal (RS) sequence corresponding to a first time interval, where the first RS sequence is one of N RS sequences, N is a positive integer, and the N RS sequences are generated based on at least two root sequences…. (Para. 0034), Optionally, in an embodiment, the terminal device may directly receive the N RS sequences sent by the base station].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463